UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2063



ERITREA FISEHAYE,

                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-469-407)


Submitted:   January 12, 2005              Decided:   January 21, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eritrea Fisehaye, Petitioner Pro Se.        M. Jocelyn Lopez Wright,
Larry Patrick Cote, UNITED STATES           DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eritrea Fisehaye, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   denying   her   motion   to    reopen   immigration

proceedings. We have reviewed the record and the Board’s order and

find no abuse of discretion. Accordingly, we deny the petition for

review for the reasons stated by the Board.         See In re: Fisehaye,

No. A79-469-407 (B.I.A. July 30, 2004).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        PETITION DENIED




                                 - 2 -